Citation Nr: 0114308	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-17 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to additional disability compensation for a child 
over the age of 18 years.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1974 and from March 1976 to June 1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in November 1999 by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).



FINDINGS OF FACT

1. A child of the veteran attained the age of 18 years on 
October [redacted], 1999, and thereafter, until June 2000, was a 
12th grade high school student in a home-school program.

2. Under applicable law and regulations, a home-school 
program is not an approved educational institution for a 
child of a veteran over the age of 18 years.


CONCLUSION OF LAW

Additional disability compensation for a child of the veteran 
over the age of 18 years for the school year 1999-2000 is not 
warranted.  38 U.S.C.A. §§ 101, 1114, 1115, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.57 (1999); VAOPGCPREC 3-98 (March 
1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  In the 
instant case, the Board finds that the RO complied with the 
VCAA.  The veteran has not identified any additional evidence 
pertinent to his claim which is not of record, and the RO has 
notified him of the requirements of the law applicable to the 
benefit he seeks.  The Board will, therefore, proceed to 
decide the merits of the appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000).

At all times relevant to this appeal, the veteran was in 
receipt of disability compensation.  His combined service 
connected rate of compensation was 100 percent, and he was 
being paid additional compensation for dependents, under 
38 U.S.C.A. §§ 1114, 1115 (West 1991 & Supp. 2000).  
38 U.S.C.A. § 1115(1)(F)  provides that additional 
compensation is payable for a spouse and one or more 
children, to include a child who has attained the age of 18 
years and who is pursuing a course of instruction at an 
approved educational institution.  

The veteran has four children.  His oldest child, G., was 
born on October [redacted], 1981, and became 18 years of age on 
October [redacted], 1999.  For the school year September 1999 to June 
2000, the veteran obtained the approval of the Lebanon, Ohio, 
City Schools to home-school his children, including G., who 
was a 12th grade high school student for that academic year.  
The RO found that, as of October [redacted], 1999, when G. attained 
the age of 18 years, G. was not attending an approved 
educational institution for VA benefit purposes.

38 U.S.C.A. § 101(4)(A)(iii) provides that the term "child" 
includes an unmarried person, who, after attaining the age of 
18 years and until completion of education or training (but 
not after attaining the age of 23 years) is pursuing a course 
of instruction at an approved educational institution.  See 
also 38 C.F.R. § 3.57(a)(iii) (1999).

In a precedent opinion, VA's General Counsel has held that a 
home-school program does not constitute an institution within 
the meaning of 38 U.S.C. § 101(4)(A)(iii) and 104(a) because 
the program terminates when the child completes his or her 
course of instruction or withdraws, does not have an ongoing 
enrollment, and is operated for the sole purpose of serving 
the needs of a particular student.  Therefore, a person who 
is between 18 and 23 years of age and is being educated in a 
home-school program is not a child for purposes of 38 U.S.C. 
§ 101(4)(A)(iii) because he or she is not pursuing a course 
of instruction at an educational institution.  VAOPGCPREC 3-
98 (March 1998).

Under the circumstances of this case, the Board finds that 
the veteran's child G., as a home-schooled student, did not 
attend an approved educational institution from October [redacted], 
1999, to June 2000.  Therefore, the veteran was not entitled 
to disability compensation on account of G.'s status for the 
months at issue in the current appeal. 38 U.S.C.A. §§ 101, 
1114, 1115; 38 C.F.R. § 3.57 (1999); VAOPGCPREC 3-98.

During the pendency of the veteran's appeal, 38 C.F.R. § 3.57 
was amended to define the term "educational institution" 
and to state, specifically, that the term "educational 
institution" does not include home-school programs.  65 Fed. 
Reg. 12116 (March 8, 2000).  However, that amendment does not 
apply in this case, Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991), and the Board bases its decision on the terms 
of the statutes and regulations in effect prior to the 
amendment, as interpreted by the General Counsel's opinion.

In support of his appeal, the veteran submitted arguments 
made on his behalf by the Home School Legal Defense 
Association.  That association argues that 38 C.F.R. 
§ 21.7135(d)(3) is applicable to this case and requires VA to 
pay the veteran additional compensation for his child G.  
However, that regulation pertains to the All Volunteer Force 
Educational Assistance Program (Montgomery GI Bill-Active 
Duty), which is not at issue in the current appeal.  The 
association also argues that, under the equal protection 
clause of the 14th  amendment to the United States 
Constitution, VA must pay the veteran additional compensation 
based on his child G.'s status as a home-schooled student.  
That argument, however, should be addressed to another forum, 
if the veteran so desires, and not to the Board, which is 
bound to apply the laws and regulations which are applicable 
to the facts of this case.   


ORDER

Entitlement to additional disability compensation for a child 
over the age of 18 years who was being home-schooled is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

